Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Por (US 20190121647 A1) in view of Matsuda (US 20200081811 A1), and further in view of LG's SMART DIAGNOSIS (8-26-2017).

Por discloses:
1. A method, comprising: 
detecting, on an information handling device (fig 1: 103), a connection to another device (101); (par 30: 123)

accessing, on the information handling device, a diagnostic application; (par 30: testing and diagnostic software that may communicate with the debug, diagnostic and characterization controller 107 of the target device 101 to enable the host device 103 to perform debugging, testing or diagnostic functions on the target device 101 to determine whether its components are operating properly and to diagnose any issues with the target device 101.)

, wherein the diagnostic test is conducted without web access; (par 44: USB ports…providing communication options in some cases for debugging, testing and diagnostic functions.)

wherein the result data comprises an indication of at least one issue associated with the another device (par 23: debug a device)

However, Por does not explicitly disclose, while Matsuda teaches:
outputting result data associated with the diagnostic test, (par 158; fig 5-8b) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine device diagnostic method using USB of Por with device diagnostic method using USB of Matsuda. One of ordinary skill in the art would have been motivated to do so in order to resolve a difficulty of troubleshooting.

However, Por does not explicitly disclose, while LG's SMART DIAGNOSIS teaches:

and wherein each of the at least one issues is associated with a report code (transmission sounds; tone transmission); (p 1: Should you experience any problems with your refrigerator, it has the capability of transmitting data via your telephone to the LG service center… the specialist, who will then be able to assist you in using the information transmitted for analysis.)

receiving a request from a user of the information handling device (smart diagnosis feature in the refrigerator) to establish a connection with a support operator; and (customer calls the LG call center agent)

dynamically transmitting, subsequent to establishing the connection, the report code to the support operator. (p 1: Keep the phone in place until the tone transmission has finished… the specialist, who will then be able to assist you in using the information transmitted for analysis.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diagnostic test without web access and diagnostic functions on target device (par 27) of Por with the diagnostic test without web access and diagnostic analysis of electronic devices of LG's SMART DIAGNOSIS. One of ordinary skill in the art would have been motivated to do so in order to resolve a difficulty of troubleshooting by transmission sounds. (LG's SMART DIAGNOSIS: p 1)

Modified Por discloses:
2. The method of claim 1, wherein the connection is established using a USB cable. (par 30; fig 1: 123)

3. The method of claim 1, wherein the information handling device is a mobile device (par 30: mobile device) and wherein the another device is a computer device (par 3: diagnosing mobile devices).

8. The method of claim 1, wherein the transmitting comprises 
However, Por does not explicitly disclose, while Matsuda teaches:
transmitting the result data to a help source using at least one of: a mobile connection and a wireless connection (fig 3: 105). 

9. The method of claim 1, wherein the executing comprises automatically executing the diagnostic test responsive to identifying that the connection (USB) is detected and that the diagnostic application is active. (par 38-39)

Claim(s) 11-13, 18-19 is/are rejected as being the device implemented by the method of claim(s) 1-3, 8-9, and is/are rejected on the same grounds.

.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Por (US 20190121647 A1) in view of Matsuda (US 20200081811 A1), and further in view of LG's SMART DIAGNOSIS (8-26-2017), and further in view of Frisch et al. (US 20190371091 A1).

Modified Por discloses:
10. The method of claim 1, 
However, Por does not explicitly disclose, while Matsuda teaches:
wherein the diagnostic application is downloaded to the information handling device from a cloud source. (par 33; claim 5)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine testing and diagnostic software of Por with diagnostic software application of Frisch. One of ordinary skill in the art would have been motivated to do so in order to “eliminate[] the need for the service technician to perform any local software installation.” (Frisch: par 7)

Response to Remarks
Applicant has amended the claims to add aspects of dynamically transmitting, subsequent to establishing the connection, the report code to the support operator. Por does not explicitly describe this feature, instead focusing on the diagnostic test and diagnostic functions on a target device. LG's SMART DIAGNOSIS, which deals with the diagnostic test and diagnostic analysis of electronic devices, discloses it in p 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113